                  Case 1:19-cv-03123-AT Document 29 Filed 09/09/19 Page 1 of 4



Arnold&Porter                                                               Kent A. Yalowitz
                                                                            +1 212.836.8344 Direct
                                                                            Kent.Yalowitz@arnoldporter.com




                                                           September 9, 2019


          BY HAND AND ECF

          Hon. Colleen McMahon
          United States District Court for the
            Southern District of New York
          Daniel Patrick Moynihan United States Courthouse
          500 Pearl Street
          New York, NY 10007-1312

                   Re:     Venezuelan Debt Cases

                                   White Beech SNC v. PDVSA, No. 18 Civ. 4148-PGG
                                   Casa Express Corp. v. Venezuela, No. 18 Civ. 11940-AT
                                   Red Tree Investments v. PDVSA, No. 19 Civ. 2519-AJN
                                   Red Tree Investments v. PDVSA, No. 19 Civ. 2523-AJN
                                   Dresser-Rand Co. v. PDVSA, No. 19 Civ. 2689-LLS
                                   Pharo Gaia Fund Ltd. v. Venezuela, No. 19 Civ. 3123-AT
                                   Lovati v. Venezuela, No. 19 Civ. 4793-ALC
                                   Lovati v. Venezuela, No. 19 Civ. 4796-ALC
                                   Lovati v. PDVSA, No. 19 Civ. 4799-ALC

          Dear Chief Judge McMahon:

                   I write in response to Your Honor’s letter of September 4, 2019.

                 1. In the September 4 letter Your Honor posed the following first set of
          questions:

                   First, have cases been filed against the Republic, PVDSA or both in courts
                   other than this one and the New York State Supreme Court? If they have,
                   has application been made to the Judicial Panel on Multi-District
                   Litigation for consolidation of all such cases before a single court? Do
                   you have reason to think that Venezuelan Debt Cases cases will not be
                   filed elsewhere? If cases are filed elsewhere, is the Republic (or PVDSA)
                   planning to seek MDL treatment?



I   Arnold & Porter Kaye Scholer LLP
    250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
           Case 1:19-cv-03123-AT Document 29 Filed 09/09/19 Page 2 of 4


Arnold&Porter

   Hon. Colleen McMahon
   September 9, 2019
   Page 2

           Our response: Cases have been filed against the Republic and PDVSA in courts
   outside of New York, but none of them concerns sovereign debt. Cases have been filed
   asserting expropriation claims allegedly cognizable under the Foreign Sovereign
   Immunities Act,1 seeking confirmation of arbitral awards arising out of expropriation
   claims subject to arbitral agreements,2 alleging fraudulent transfer of assets that may be
   subject to execution,3 or claiming breaches of contracts against PDVSA’s procurement
   subsidiary Bariven S.A.,4 among others.

            However, all sovereign debt cases have been filed in New York. That is because
   the debt instruments at issue include forum-selection clauses selecting New York City as
   the parties’ chosen forum. Most of the cases pending in this District concern publicly
   issued debt, although the White Beech, Red Tree, and Dresser cases involve debt
   instruments that arose out of commercial relationships. The public and private debt cases
   are all likely to raise a number of similar and overlapping issues, including common
   discovery issues and issues arising from the transition of the government to the Guaidó
   administration, as well as the political and humanitarian crisis in Venezuela. The
   adjudication of the debt cases by a single judge will allow more efficient and coordinated
   management of these issues, conserving judicial resources and the scarce resources
   available to the Republic at this time.

           At this juncture, we are not considering seeking MDL treatment of cases filed
   outside of New York, because the cases do not present a clear case for MDL treatment,
   given the disparate discovery and legal issues that have thus far appeared. In contrast, we
   believe that the similarities among the debt cases—including the similarity of the debt
   instruments, the shared factual background, and the Republic’s desire to treat similarly
   situated plaintiffs similarly—favors assignment to a single judge, as this Court did in the
   Argentina sovereign debt cases. See also Manual for Complex Litigation §§ 10.12,
   20.11.

   1
       E.g., Comparelli v. Venezuela, No. 14-cv-24414 (S.D. Fla.), Helmerich & Payne International Drilling
   Co. v. Venezuela, No. 11-cv-1735 (D.D.C.).
   2
       E.g., Rusoro Mining Ltd. v. Venezuela, No. 16-cv-2020 (D.D.C.), Crystallex International Corp. v.
   Venezuela, No. 16-661 (D.D.C.)..
   3
       E.g., Rusoro Mining Ltd. v. Venezuela, No. 4:18-cv-1458 (S.D. Tex.), ConocoPhillips Petrozuata B.V.
   v. PDVSA, Nos. 17-cv-28 & 16-cv-904 (D. Del.).
   4
       E.g. Hoover Materials Handling Group, Inc. v. Bariven S.A. et al., No. 4:19-cv-01798 (S.D. Tex.),
   Impact Fluid Solutions LP v. Bariven S.A. et al., No. 4:19-cv-00652 (S.D. Tex.), CLADirect, Inc. v.
   Bariven, S.A. et al., No. 4:19-cv-00553; Marlew S.A. v. Bariven S.A. et al., No. 4:19-cv-02182 (S.D. Tex.),
   Enerset Electric Ltd. v. Bariven S.A. et al., No. 4:19-cv-00450 (S.D. Tex.), Bluefield Chemicals, Inc. v.
   Bariven S.A. et al., No. 4:18-cv-02350 (S.D. Tex.).
           Case 1:19-cv-03123-AT Document 29 Filed 09/09/19 Page 3 of 4


Arnold Sat Porter

    Hon. Colleen McMahon
    September 9, 2019
    Page 3

           2. In the September 4 letter Your Honor posed the following second set of
    questions:

           Second, I assume that you seek consolidation of cases against both the
           Republic and PDVSA on the ground that PDVSA debt is sovereign debt of
           Venezuela. In the cases thus far commenced, do the debt instruments so
           provide? Is Venezuela responsible for the debt of separately incorporated
           state-owned entities under Venezuelan law? Why should the oil company
           be treated in the same fashion as the Republic itself?

            Our response: The Republic has not guaranteed PDVSA’s debt, and PDVSA
    has not guaranteed the Republic’s debt. Nor is the Republic responsible for the debt of
    separately incorporated state-owned entities under Venezuelan law. However, common
    factors will undoubtedly influence the two sets of cases. Historically, the vast majority of
    the Republic’s hard currency, needed to pay debt, was generated by the oil industry. In
    addition, the Guaidó government has stated that, as part of its comprehensive plan to
    restore the Venezuelan economy and restructure the debts of the Republic and its
    instrumentalities, it will seek consensual treatment of claims against the Republic and its
    instrumentalities pari passu.

            The Court may also be aware that one court has held the Republic and PDVSA
    were alter egos as of 2018, Crystallex International Corp. v. Venezuela, 932 F.3d 126
    (July 29, 2019) (petition for rehearing en banc forthcoming), although the factual
    circumstances have changed materially since 2018.

            It is difficult to predict at this stage the ways in which these various issues will
    affect the two debtors, but these uncertainties confirm our judgment that it would be most
    efficient for a single District Judge to adjudicate these issues in the first instance.

                                                  Respectfully submitted,



                                                  Kent A. Yalowitz
         Case 1:19-cv-03123-AT Document 29 Filed 09/09/19 Page 4 of 4


Arnold&Porter

   Hon. Colleen McMahon
   September 9, 2019
   Page 4

   cc:   Hon. Andrew L. Carter, Jr.
         Hon. Paul G. Gardephe
         Hon. Allison J. Nathan
         Hon. Louis L. Stanton
         Hon. Analisa Torres

         ALL ECF COUNSEL
